Mr. Justice Carnes delivered the opinion of the court. Abstract of the Decision. 1. Automobiles and gabages, § 3*—when finding of jury as to contributory negligence controlling. In an action for injuries sustained by plaintiff by being struck by a taxicab owned by defendant while plaintiff was attempting to cross a street, a verdict for plaintiff held controlling on the question whether plaintiff was guilty of contributory negligence, though it appeared from the record that the accident might have been caused by the combined negligence of the plaintiff and the driver of the car. 2. Instructions, § 94*—when instruction to disregard testimony of witness inaccurately worded. The giving of an instruction: “The court instructs the jury as a matter of law that if you believe from the evidence that any of the witnesses have wilfully testified falsely to any material fact in evidence then you will be entitled to entirely disregard any of the evidence of this witness in so far as his testimony is not corroborated by other competent evidence,” held reversible error, in that the instruction uses the word “competent” instead of the word “credible” or other words of like import.